DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 22 October 2020. It is noted that this application is a Continuation of Application of PCT/CN2018/090688 filed 11 June 2018. The Information Disclosure Statement (IDS) filed 27 January 2021 has been entered and considered. Claims 1-20 are pending.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[3]	Claims 3-7, 10-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The preamble of claim 10 directs the claim to a “...method of claim 8, wherein the trained ranking model is generated based on a training process, the training process comprising...”. The statement that the model “is generated” renders the claim indefinite because merely stating that the model “is generated” does not present the training steps as specifically performed by the inventive method.  Independent claim 8, from which claim 10 directly depends, does not recite a step of “generating” or “training” the model but rather merely indicates that the trained ranking model is “obtained”. Accordingly, it is not clear that the claimed training processes/steps of claim 10 are executed as part of the inventive method. For purposes of applying art below, Examiner assumes Applicant intends to indicate that claim 10 is directed to “the method of claim 8 further comprising generating the trained ranking model by executing a training process comprising...”, thereby actively performing the training process to generate the model. However, Examiner’s interpretation is not clear from the claims as presented and appropriate clarification/correction is required.

Independent claims 1 and 17 when analyzed in the manner described above with respect to claim 3 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 4-7, 11-14, and 18-20 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 8, and 15 are directed to a system, a method, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 8, and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of determining candidate/potential destinations for a user requesting a ride service, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to obtain candidate destinations based on the occurrence of an event and transmitting a ranking of the candidate destinations to the user for selection, which is an ineligible concept of Organizing Human Activity, namely: commercial interactions (e.g., marketing or sales activities or behaviors, and business relations); managing personal behavior or relationships or interactions between people (e.g., providing instructions). 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 


In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 8. In particular, claim 8 includes:
“…receiving a triggering event in the absence of input from a user…”, “…obtaining one or more candidate destinations based on the triggering event…”, and “…transmitting the [destination] ranking result to the user…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of determining candidate/potential destinations for a user requesting a ride service, which is an ineligible concept of Organizing Human Activity, namely: commercial interactions (e.g., marketing or sales activities or behaviors, and business relations); managing personal behavior or relationships or interactions between people (e.g., providing instructions), as set forth in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 8 recites: “…obtaining one or more candidate destinations based on the triggering event…”, “…obtaining a trained ranking result…”, and “…determining a ranking result of the one or more candidate destinations based on the trained ranking model…”. Respectfully, absent further clarification of the processing steps executed by the recited computing device, one of ordinary skill in the art could be relied upon to rank candidate destinations if provided with relevant historical data and defined ranking rules, i.e., a ranking model, using pen and paper and/or employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 8 that potentially integrate the exception are limited to the general indication that the method that the claimed method is “implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication platform connected to a network” as designated in the preamble. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., events are received, destinations are obtained, a ranking model is obtained and a ranking result is determined and transmitted etc.) as associated with the general indication that the method is implemented one a computing device. Beyond the general statement that the method is implemented on a computing device, the limitations provide no further clarification with respect to the functions performed by the “computing device” in producing the claimed result. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., determining a ranking), and sending and receiving information over a network. 

Accordingly, claim 8 is reasonably understood to be conducting standard, and formally manually performed process of determining candidate/potential destinations for a user requesting a ride service using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing, retrieving, displaying, and transmitting data or information. The claimed determining candidate/potential destinations for a user requesting a ride service benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as originally filed, Examiner notes paragraphs [0107]-[0109]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receiving an event; (2) obtaining a model; (3) determining a ranking result based on the model; (4) transmitting the ranking result to the user terminal in response to the event. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., obtaining model and transmitting the ranking result); (2) storing and retrieving information and data from a generic computer memory (e.g., obtaining the model and destinations); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., determining a ranking result). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of determining candidate/potential destinations for a user requesting a ride service. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., determining candidate/potential destinations for a user requesting a ride service, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of determining candidate/potential destinations for a user requesting a ride service benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 15, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-7, 9-14, and 16-20, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

NOTE: Regarding dependent claims 3, 10, and 17, Examiner notes the recited training process as applied to the generation of the model. Examiner further directs Applicant’s attention to the rejection under 35 U.S.C. 112(b). As noted above, Examiner has interpreted claims 3, 10, and 17 as actively performing the training process/functions illustrated by the noted claims. With respect to the rejection of claims 3, 10, and 17 under 35 U.S.C. 101, the absence of a programmed processor executing the recited training process presents a reasonable interpretation of the claims as steps performable by a human executing the training process, i.e., applying mental processing to the programming of a model. Examiner notes that amendments to indicate steps of the training process as performed by processor programmed to and actively executing the training steps would likely serve to overcome the rejection under 35 U.S.C. 101. 

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[5]	Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al., (United States Patent No. 10,349,223).
With respect to claim 1, Yoo et al. disclose a system comprising: at least one storage device including a set of instructions; and at least one processor in communication with the at least one storage device (Yoo et al.; col. 17, lines 16-50, col. 18, lines 31-62; See at least system processor, servers, devices and associated applications), wherein when executing the set of instructions, the at least one processor is configured to cause the system to: receive a triggering event in the absence of input from a user terminal associated with a user (Yoo et al.; col. 8, lines 10-44, col. 11, lines 54-67, col. 12, lines 32-47; See at least monitoring of application activities external to the transportation application identified activities initiates process of predicting destination options); obtain one or more candidate destinations based on the triggering event (Yoo et al.; col. 8, lines 45-67, col. 12, lines 32-47, col. 23, lines 17-67; See at least monitored activities and initiated identification of destination options); obtain a trained ranking model (Yoo et al.; col. 14, lines 20-47, col. 23, lines 17-47; See at least scoring process based on historical request patterns, i.e., a trained model); determine a ranking result of the one or more candidate destinations based on the trained ranking model (Yoo et al.; col. 8, lines 45-67, col. 23, lines 17-67; See at least scoring and listing of destination options by score); and transmit the ranking result to the user terminal in response to the triggering event (Yoo et al.; col. 23, lines 17-67, col. 24, lines 51-67; See at least transmission and presentation of list of scored destination options on user terminal/device).

With respect to claim 2, wherein to obtain the one or more candidate destinations, that at least one processor is configured to cause the system to: obtain a current location of the user terminal (Yoo et al.; col. 2, lines 10-30, col. 24, lines 34-67; See at least location); obtain one or more historical records associated with the user, the one or more historical records including at least a historical order or a historical query (Yoo et al.; col. 3, lines 35-67, col. 12, lines 51-67; See at least request matching pattern and request history); and obtain the one or more candidate destinations based on the one or more historical records and the current location of the user terminal (Yoo et al.; col. 8, lines 45-67, col. 23, lines 17-67; See at least scoring and listing of destination options by score).

Claims 8-9 and 15-16 substantially repeat the subject matter addressed above with respect to system claims 1 and 2 as directed to performed method/process and computer-executable instructions. With respect to these elements, Yoo et al. disclose performance of the method/process steps employing the enabling systems and executable instructions (See at least Yoo et al.; col. 17, lines 16-50, col. 18, lines 31-62). Accordingly, claims 8-9 and 15-16 are rejected under the applied teachings as discussed above with respect to claims 1-2.

Allowable Subject Matter

[6]	Claims 3-7, 10-14, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action. See NOTE and Guidance provided in the context of the noted rejections for further clarification.


Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reddy et al., CONTEXTUAL SEARCH FOR LOCATION SERVICES, United States Patent Application Publication No. 2018/0095977, paragraphs [0038]-[0039][0043]-[0044]: Relevant Teachings: Reddy et al. discloses a system and method which utilizes a model based on a user’s prior trips and queries to generate candidate destinations. The system/method further utilizes a scoring process to identify the most probable destination. 

Buzalja et al., DRIVER CONTACTING SYSTEM AND METHOD, United States Patent Application Publication No. 2017/0256012, paragraphs [0105]-[0107]: Relevant Teachings: Buzalja et al. discloses a system and method which provides for a requestor to bid on transportation services. The system/method includes using a requestor profile to estimate likely destinations. 

Tanabe et al., Vehicle Ride-Sharing Assist System, United States Patent Application Publication No. 2021/0248540, paragraphs [0044]-[0046][0051]-[0055]: Relevant Teachings: Tanabe et al. discloses a system and method which provides a ride-sharing participant with recommended ride conditions to facilitate the arrangement of a ride sharing. The system/method utilizes historical user patterns and schedules to predict the time and location of a required ride share for each user.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683